The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Detailed Action
Claims 1-20 have been examined.Claims 1-20 have been rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reeve (US Patent Application Publication 2019/0156199) in view of Hong (US Patent Application Publication 2011/0264961).

	accessing, by at least one hardware processor, a recorded behavior associated with an integration test involving a first computer system and a second computer system (see abstract, a behavior store is utilized in implementing the mock server, this is used in integration testing of a system under test);
	in a virtualized integration test involving the second computer system and initiated using the recorded request, comparing, by the at least one hardware processor, the recorded response to a request produced by the second computer system in the virtualized integration test (Figure 3 step 370, the system under test's behavior response is compared to its expected behavior); and
	identifying, by the at least one hardware processor, an action taken by the second computer system as being likely to be associated with a regression based on the comparison (Figure 3 step 390, integration test failure is determined based on the detected behavior not being the expected behavior).

Reeve ('199) does not expressly disclose the method wherein the stored behavior includes requests and responses and wherein the recorded request was previously issued by the first computer system to the second computer system to cause the second computer system to provide the recorded response.

Hong ('961) teaches a system for testing an API for a web service by simulating API responses from the web service (see abstract).  The system records XML responses 

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the application integration testing system disclosed by Reeve ('199) such that expected behaviors include pre-recorded API requests and responses, as taught by Hong ('961).  This modification would have been obvious use of XML recorded responses in a testing sequence may reduce overall time spent composing a sequence of API calls for testing (Hong ('961) paragraph 48).

As per claim 2, Reeve ('199) in view of Hong ('961) discloses the method of claim 1, wherein:
	the second computer system provides a service consumed by the first computer system (Reeve ('199) Figure 2 shows the tested application 2001 providing service requests to the test system 2000); and
	identifying the action comprises generating a notification that identifies a response provided by the service as likely to be associated with the regression (Reeve ('199) paragraph 93, a notification is provided to the testing application that the tested subsystem has failed).

As per claim 3, Reeve ('199) in view of Hong ('961) discloses the method of claim 1, wherein, in the virtualized integration test, the second computer system providing an 
	mocking a response of the second computer system to the API call (Reeve ('199) Figure 3 step 370, the system under test's behavior response is compared to its expected behavior; and Hong ('961) Figure 5, a simulated API response is provided that simulates the response from a web service).

As per claim 4, Reeve ('199) in view of Hong ('961) discloses the method of claim 3, wherein mocking the response of the second computer system comprises replaying an API response recorded during the integration test involving the first computer system and the second computer system (Hong ('961) paragraph 48, XML responses are recorded from a first testing usage for use in future testing by mocking application behavior and responses).

As per claim 5, Reeve ('199) in view of Hong ('961) discloses the method of claim 1, wherein the recorded request comprises a network application programming interface (API) call (Hong ('961) paragraph 42, the API utilized is for accessing a web service).

As per claim 6, Reeve ('199) in view of Hong ('961) discloses the method of claim 1, wherein comparing the recorded response to the request produced by the second computer system in the virtualized integration test comprises determining whether the recorded response matches the request produced by the second computer system in the virtualized integration test (Reeve (‘199) Figure 3 step 370, the system under test's 

As per claim 7, Reeve ('199) in view of Hong ('961) discloses the method of claim 6, wherein identifying the action as likely being associated with the regression comprises generating a notification of the action likely being associated with the regression in response to the comparison failing to identify a match (paragraph 93, a notification is provided to the testing application that the tested subsystem has failed).

As per claim 8, Reeve ('199) in view of Hong ('961) discloses the method of claim 1, wherein the accessing and identifying are part of the virtualized integration test (see abstract of Reeve ('199), the integration testing is a virtualized integration test because a mock entity is utilized during the behavior testing).

As per claim 9, Reeve ('199) in view of Hong ('961) discloses the method of claim 1, wherein the recorded response comprises a recorded network application programming interface (API) call (Hong ('961) paragraph 42, the API utilized is for accessing a web service; this is a recorded command response as in Hong ('961) paragraph 48).

As per claim 10, Reeve ('199) in view of Hong ('961) discloses the method of claim 1, wherein accessing the recorded request and the recorded response comprises accessing a file created in association with the integration test involving the first computer system and the second computer system (Hong ('961) paragraph 48, a 

As per claims 11 and 12, these claims each recite limitations found in claims 1, 3 and 4, and are rejected on the same grounds as described for claims 1, 3 and 4.

As per claim 13, this claim recites limitations found in claim 9 and is rejected on the same grounds as claim 9.

As per claim 14, Reeve ('199) in view of Hong ('961) discloses the storage medium of claim 11, wherein the instructions, when executed by the machine, further cause the machine to: use the given action as an index to the recorded internal communication (Hong ('961) paragraphs 30-32 an API response table is used with outputs associated with inputs), wherein the mocked response comprises an application programming interface (API) call of the recorded internal communication (Hong (‘961) paragraphs 46 and 47).

As per claim 15, this claim recites limitations found in claims 1, 3 and 4, and is rejected on the same grounds as described for claims 1, 3 and 4.



As per claim 17, this claim recites limitations found in claims 3 and 4, and is rejected on the same grounds as claims 3 and 4.

As per claim 18, Reeve ('199) in view of Hong ('961) discloses the apparatus of claim 15, wherein:
	the processor-based system comprises a computer system to provide a service to a consumer computer system (Hong ('961) paragraph 48, a recording of prior XML responses to sequence calls is utilized; this recording is of a prior call response sequence testing performed; the system normally interacts with microservices which consume requests (Reeve (‘199) Figure 2) and is thus a consumer system);
	the virtualized integration test comprises a test conducted without the processor-based system being connected to the consumer computer system (Hong (‘961) paragraph 48 and abstract of Reeve (‘199) a behavioral model based on recorded responses is utilized as a mock service instead of connecting to the remote system); and
	the integration test of the processor-based system conducted prior to the virtualized integration test was performed with the consumer computer system being connected to the processor-based system (Hong (‘961) paragraph 48, XML responses corresponding to test API calls are recorded for ready availability in future testing; the frequently used API calls may be organized to be accessed efficiently).

As per claims 19 and 20, these claims recite limitations found in claims 6 and 7, respectively, and are respectively rejected on the same grounds as claims 6 and 7.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wemett teaches recording interactions and traffic with an API to save time otherwise spent understanding the API and setting up associated tests.  MacLeod teaches validating interoperability of APIs by simulating a response to a requesting program.  Bates teaches that a mock server gets API requests and an accompanying cookie for configuring a simulated response.  Battaglia teaches generating a mock service based on an API specification and sending requests to the mock service and receiving mock results.



Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571) 272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:00PM (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.  The examiner may be e-mailed at joseph.schell@uspto.gov though communications via e-mail are not permitted without a written authorization form (see MPEP 502.03).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JS/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114